         Case 1:18-cv-11926-PBS Document 108 Filed 03/24/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                                      )
SECURITIES AND EXCHANGE COMMISSION,   )
                                      )
        Plaintiff,                    )
                                      )
     v.                               )
                                      )
GREGORY LEMELSON and LEMELSON CAPITAL )
MANAGEMENT, LLC,                      )                     Civil Action No. 1:18-cv-11926-PBS
                                      )
        Defendants,                   )
                                      )
  and                                 )
                                      )
THE AMVONA FUND, LP,                  )
                                      )
        Relief Defendant              )
                                      )

            DEFENDANTS’ OPPOSITION TO THE SECURTIES AND
        EXCHANGE COMMISSION’S MOTION FOR A MORE DEFINITE
STATEMENT OF DEFENDANTS’ UNPLED SELECTIVE ENFORCEMENT DEFENSE

       As explained in Defendants’ Opposition to Plaintiff Securities and Exchange

Commission’s Motion for Protective Order (Dkt. No. 45), during the course of discovery of this

matter Defendants have uncovered facts that may support a selective enforcement defense to

which they are entitled to seek discovery. Magistrate Judge Cabell agreed and ruled that

Defendants could depose the Commission pursuant to Fed. R. Civ. P. 30(b)(6) regarding issues

of selective enforcement and bias. Dkt. No. 55 at 7. Notably, Magistrate Judge Cabell

acknowledged that the selective enforcement defense had not been raised in an answer, but stated

that the application of the “raise-or-waive” rule was not warranted here. Dkt. No. 55 at 7 n.4

(citing Shervin v. Partners Healthcare Sys., Inc., 804 F.3d 23, 52 (1st Cir. 2015) (affirming trial

judge’s decision to give jury instruction on an unpled statute of frauds defense) (“A district court
          Case 1:18-cv-11926-PBS Document 108 Filed 03/24/20 Page 2 of 3



may relax the raise-or-waive rule when equity so dictates and there is no unfair prejudice to any

opposing party...”). Magistrate Judge Cabell added that the “Commission has not demonstrated

how prejudice will occur if Lemelson is allowed to pursue his selective enforcement [defense] at

this still relatively early stage of the case.” Dkt. No. 55 at 7 n.4.

        Despite these rulings, the Commission now seeks to require Defendants to plead its

selective enforcement defense prior to the deposition. Defendants respectfully submit that this

request is premature and runs directly contrary to the plain language of

Magistrate Judge Cabell’s decision. See Dkt. No. 55 at 7-8.

        Further, Defendants have adequately explained the basis of their selective enforcement

defense in multiple pleadings, see Dkt. Nos. 45, 85,1 thus providing adequate notice for the

Commission to prepare its witness for a Rule 30(b)(6) deposition on the three topics noticed, as

ruled by Magistrate Judge Cabell.

                                                CONCLUSION

        For the foregoing reasons, the Commission’s Motion for a More Definite Statement of

Defendants’ Unpled Selective Enforcement Defense should be denied.




1
 In essence, Defendants allege that they were treated differently by the Commission than other financial analysts
because of Fr. Emmanuel’s religious affiliation and because Ligand improperly convinced the Commission to
pursue this meritless action to suppress Fr. Emmanuel’s First Amendment right to free speech.

                                                         2
         Case 1:18-cv-11926-PBS Document 108 Filed 03/24/20 Page 3 of 3



                                                      Respectfully Submitted,

                                                      REV. FR. EMMANUEL LEMELSON,
                                                      LEMELSON CAPITAL MANAGEMENT,
                                                      LLC, and THE AMVONA FUND, LP

                                                      By: /s/ Douglas S. Brooks
                                                      Douglas S. Brooks (BBO No. 636697)
                                                      Brian J. Sullivan (BBO No. 676186)
                                                      LIBBYHOOPES, P.C.
                                                      399 Boylston Street
                                                      Boston, MA 02116
                                                      Tel.: (617)-338-9300
                                                      dbrooks@libbyhoopes.com
                                                      bsullivan@libbyhoopes.com



Dated: March 24, 2020

                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-participants on March 24, 2020.

                                                             /s/ Douglas S. Brooks
                                                             Douglas S. Brooks




                                                 3
